Citation Nr: 0011362
Decision Date: 04/28/00	Archive Date: 09/08/00

DOCKET NO. 98-17 704A              DATE APR 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

Entitlement to service connection for tinnitus.

Whether new and material evidence has been submitted to reopen the
veteran's claim for service connection for post-traumatic stress
disorder.

REPRESENTATION 

Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from January 1963 to March 1965.

This appeal arises from a rating decision in September 1998 by the
Department of Veterans Affairs (VA) Regional Office (RO) located in
Des Moines, Iowa.

This final decision will be limited to the issue of service
connection for tinnitus. The remaining issue is addressed in the
remand portion of this decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the originating agency.

2. The veteran's tinnitus can not be disassociated from the
tinnitus experienced incident to service.

CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. 1110, 5107
(West 1991); 38 C.F.R. 3.102, 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that on examination in December
1962, for entry into service, the veteran's ears were found to be
normal; no diagnosis of tinnitus was made. His initial report of
medical history did not refer to tinnitus problems prior to
service. Service clinical records show that he was seen in March
1963 for

- 2 -

complaints which included ear pain and bilateral tinnitus; no
reference to previous problems with tinnitus were noted.

In April 1963 it was reported that the veteran had had decreased
hearing for about two years with intermittent discharge of yellow
material and also intermittent tinnitus. It was noted that he had
done a lot of hunting. In April 1964 acoustic trauma was reported.
On examination in March 1965 for separation from service no
complaints or a diagnosis of tinnitus was reported.

At the time of a March 1994 VA audiometric examination the veteran
reported that his tinnitus started in 1963 or 1964 and that he
first noticed it on the shooting range. The tinnitus was noted to
be constant and bilateral. At the time of a March 1994 VA ear
examination he reported that he had had constant tinnitus since
1963.

Analysis

The veteran will be considered to have been in sound condition when
examined and accepted for service except as to disorders noted at
entrance into service or where clear and unmistakable evidence
demonstrates that the disability existed prior thereto. 38 C.F.R.
3.304(b). On examination in December 1962, for entry into service,
no diagnosis of tinnitus was made. His initial report of medical
history does not suggest that the veteran had tinnitus problems
prior to service. When he was seen in March 1963 for complaints
which included ear pain and bilateral tinnitus, no reference to
previous problems with tinnitus were noted.

The following month, while it was reported that the veteran had had
decreased hearing for about two years with intermittent discharge
of yellow material and also intermittent tinnitus, it is unclear
whether this statement meant that the tinnitus had also been
present for the past two years or was an additional recent symptom.
Without clear and unmistakable evidence demonstrating that the
disability existed prior to service, the veteran must be considered
to have been in sound condition when he entered service. 38
U.S.C.A. 1111.

- 3 -

In order to grant the veteran's request for service connection for
his tinnitus, it must be shown that this current disability had its
onset in service. 38 U.S.C.A. 1110. The veteran's 1994 statements
are consistent with the conclusion that the tinnitus had it's onset
in service and has continued. As was noted in Savage v. Gober, 10
Vet. App. 488, 498 (1997), if chronicity is not applicable, a claim
may still be well grounded on the basis of 38 C.F.R. 3.303(b) if
the condition is noted during service or during an applicable
presumptive period, and if competent evidence, either medical or
lay, depending on the circumstances, relates the present condition
to that symptomatology.

The Board of Veterans' Appeals (Board) finds that the current
evidence of record demonstrates that the veteran's tinnitus had
it's onset in service and that the veteran, based upon his 1994
statements, has related his present tinnitus to the symptomatology
in service. Although the VA examiners did not relate the veteran's
recent complaints of tinnitus to service, resolving all reasonable
doubt in favor of the veteran, the Board concludes that service
connection should be granted for tinnitus. 38 U.S.C.A. 1110, 1111,
5107; 38 C.F.R. 3.303, 3.304.

ORDER

Entitlement to service connection for tinnitus is granted. To this
extent, the veteran's appeal is allowed.

REMAND

The veteran's claim for service connection for post-traumatic
stress disorder was denied in an April 1994 unappealed rating
decision and the denial was continued in a March 1996 rating
decision. The veteran has indicated that he saw action in Vietnam
when Saigon was bombed and was constantly exposed to gunfire and
bombing.

4 -

A statement of service of the 118th Aviation Company, received at
a July 1995 hearing on appeal, reflects that the company was
activated in Vietnam in June 1963 and was awarded numerous
decorations. The veteran's service personnel records reflect that
he served in Vietnam from July 20, 1963, to December 6, 1963, and
that he was assigned to the 118th Aviation Company from October 15
to December 3, 1963.

The current record does not show that any attempt has been made to
secure the government records pertaining to the operations of the
118th Aviation Company in the Republic of Vietnam during the period
that the veteran was assigned to that company.

Accordingly, the remaining issue is being REMANDED to the
originating agency to take the following action as quickly as
practicable:

1. The RO should contact the appropriate authorities, in order to
obtain all records pertaining to the operations of the 118th
Aviation Company covering the period from October 1963 through
December 1963, including but not limited to unit histories and
Operations Reports- Lessons Learned. All documents obtained should
be associated with the veteran's claims file.

2. Upon completion of the above, the RO should readjudicate the
veteran's request to reopen his claim for service connection for
post-traumatic stress disorder. If the remaining benefit sought on
appeal is not granted, both the veteran and his representative
should be provided a supplemental statement of the case which
includes the law and regulations pertaining to the reopening of a
claim which has been denied in a RO rating decision and has become
final; they should be afforded the appropriate opportunity to
respond.

5 -

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no conclusion, either legal or factual,
as to the ultimate outcome warranted. No action is required of the
veteran unless he is otherwise notified.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have-, been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

- 6 -



